Case 1:19-cr-00188-NRB Document 38 Filed 05/27/20 Page 1 of 8
Case 1:19-cr-00188-NRB Document 38 Filed 05/27/20 Page 2 of 8
Case 1:19-cr-00188-NRB Document 38 Filed 05/27/20 Page 3 of 8
Case 1:19-cr-00188-NRB Document 38 Filed 05/27/20 Page 4 of 8
Case 1:19-cr-00188-NRB Document 38 Filed 05/27/20 Page 5 of 8
Case 1:19-cr-00188-NRB Document 38 Filed 05/27/20 Page 6 of 8
 3D   Supervised Release
Case 1:19-cr-00188-NRB Document 38 Filed 05/27/20 Page 7 of 8
Case 1:19-cr-00188-NRB Document 38 Filed 05/27/20 Page 8 of 8
